UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-8552



ELTON E. COLEMAN,

                                             Plaintiff - Appellant,

          versus

HUNTER RENTZ, Doctor, Director of Medical
Services for SCDC; PARKER EVATT, Director of
Bureau of Prisons, SCDC; JAMES L. HARVEY,
Regional Administrator; LINDA DUNLAP, BRCI,
RN; MINNIE WILLIAMS, RN, Supervisor of Shift;
DOCTOR ELLIOTT, MD, Unit BRCI, known as Broad
River Correctional Unit; in their individual
and/or official capacity,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-95-658-6-20)

Submitted:   August 22, 1996            Decided:     September 3, 1996


Before HALL, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elton E. Coleman, Appellant Pro Se. Henry Ronald Stanley, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Coleman v. Rentz,
No. CA-95-658-6-20 (D.S.C. Nov. 28, 1995). We deny Appellant's mo-

tion for the appointment of counsel and dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                3